DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/03/21 have been fully considered but they are not persuasive.
On page 7 regarding 112 rejections Applicant argues “pad” in the field of electronics is defines as “a flat area on a track of a printed circuit or on the edge of an integrated circuit to which wires or component leads can be attached to make an electrical connections”. 
The Examiner respectfully accepts this definition of “pad” on the record, and withdraws all 112 rejections.
On pages 7-10 regarding prior art rejections Applicant argues amendments overcome the prior art. 
On pages 8-9 Applicant argues specifically that Jiang discloses “solid components sandwiching an array of flexible metal pillars” whereas the claimed invention requires a plurality of metal pads sandwiching a “sheet-like piezo-electric material” which is the exact opposite of Jiang.
The Examiner respectfully disagrees, noting the two copper pad layers with flexible inner means is not an exact opposite of metal pads sandwiching a piezoelectric material as Applicant claims. In fact, they correlate closely to one another. 

The Examiner respectfully disagrees, noting that the rejection of record actually states that Jiang doesn’t teach piezoelectric flexible sensing means, and this is the reason Park was provided as a teaching reference. The sensing materials being different does not, in any way, indicate the inventions are “opposite” one another as Applicant is arguing. 
On page 10 Applicant summarizes Park but states they don’t use a piezoelectric material for the same purpose as Jiang or the claimed invention. 
The Examiner respectfully notes there is no reason Park needs to teach the specific purpose of the piezoelectric material and reminds Applicant that Jiang was recited to teach the claim limitations Applicant is arguing herein.
On pages 10-11 Applicant argues remaining claims rise and fall with arguments above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 is indefinite for having improper antecedent basis for “the piezo-electric material” and “the opposite side”.
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7, 9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20160015311 A1) in view of Park (US 20100141095 A1).
Regarding claim 1 Jiang discloses a system comprising:
a socket ([0014]) for a prosthetic device, wherein the socket is configured to fit a patient’s residual limb (This is stated as an “intended use” of the claimed “socket”.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Jiang was considered capable of performing the cited intended use of being “for a prosthetic device designed to fit a patient’s residual limb”. For example, see at least [0059] and Figure 13); and 
a sensor array ([0059]-[0060] sensor network; see also Figure 10) configured to be placed within the socket for the prosthetic device and to detect pressure on the patient’s residual limb within the socket and/or shear force on the patient’s residual limb within the socket (This is further stated as an “intended use” of the sensor array (as being “configured” to be placed within the socket. See explanation above. Further, reference Figures 13-14 which shows the sensor array positioned within the socket wall (Fig 13) and also positioned within the interior of the socket (Fig 14) within a limb liner) See also [0068] for teaching shear and pressure detection),
wherein the sensor array comprises a uniform distribution of a plurality of sensors (see Figures 1a-b and 10-15 which show uniform distribution of sensors), 
sensing material (Figure 1a item 12), and a first metal pad on one side of the sensing material and a second metal pad on the opposite side of the sensing material (Figure 1a item 18, 20; [0076] thin copper foils attached to the top and bottom plates), and each of the plurality of metal pads on either side of the sensing material comprise at least one wire connected to a common port (this is inherent, since the disclosure of Jiang teaches the sensors are connected to the integrated circuit: if the electrodes were not connected to the integrated circuit, the pressure/shear could not be measured as is disclosed);
but is silent with regards to the sensing material being piezoelectric material.
claim 1 Park teaches that sensing materials for sensing deformation (i.e. pressure) include piezoelectric materials ([0002]). Jiang and Park are involved in the same field of endeavor, deforming materials for sensing capabilities. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jiang by having the sensing material comprise a piezoelectric such as is taught by Park since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 
Regarding claim 2 the Jiang Park Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses a signal processing circuit ([0093] “integrated circuit”) to receive data related to the pressure and/or shear force from the sensor array through the common port and process the data related to the pressure and/or shear force to facilitate creation of a pressure map based on the data related to the pressure and/or shear force for visualization on a mobile computing device (This is stated as an “intended use” of the circuit (see explanation above). The Examiner understands a circuit is capable of receiving data as is required by the claim. See also [0093]. The Examiner also understands a circuit is capable of creating a pressure map based on the processed data. See also [0002], [0061]).
claim 7 the Jiang Park Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses the pressure and/or shear force are detected continuously (this is stated as an “intended use”, or alternatively a “functional limitation” of the circuitry of Jiang and not towards a physical structure of the system. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).).
Regarding claim 9 the Jiang Park Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses the sensor array is customizable to different sizes depending on a socket size (this appears to be drawn towards an intended method of production of the sensor array, and not towards the claimed “system”. As the Examiner best understands, the sensor is capable of being customized if desired.).
Regarding claim 13 the Jiang Park Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses at least one of the metal pads in the plurality of sensors comprises copper ([0076] copper foils).
claim 14 the Jiang Park Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses a liner (Figures 14-15; [0060]-[0061]) configured to be worn over the patient’s residual limb to separate the residual limb and socket (This is stated as an “intended use” of the liner (see explanation above) which Jiang’s liner is understood capable of performing. see at least Figures 14-15).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Park as is applied above in view of Tompkins (US 20120143351 A1).
Regarding claim 3 the Jiang Park Combination teaches the system of claim 2 substantially as is claimed,
but is silent with regards to how the circuit is connected to the sensor array and/or mobile computing device.
However, regarding claim 3 Tompkins teaches that force sensing sockets are connected wirelessly to a mobile computing device ([0037]). Jiang and Tompkins are involved in the same field of endeavor, namely prosthetic sockets. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Jiang Park Combination to include a wireless connection to a mobile computing device such as is taught by Tompkins in order to allow the sensor information a way to be communicated to a user or prosthetist. 
claim 4 the Jiang Park Tompkins Combination teaches the system of claim 3 substantially as is claimed,
wherein Tompkins further teaches the wireless connection is a short range wireless connection ([0037] Bluetooth).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Park as is applied above, further in view of Leydet et al. (US 20070255424 A1), hereinafter known as Leydet.
Regarding claim 6 the Jiang Park Combination teaches the system of claim 2 substantially as is claimed,

a control unit ([0037]-[0038]),
but is silent with regards to the circuit comprising a multiplexer, voltage divider, analog-to-digital converter, power management unit, and data transmission unit.
However, regarding claim 6 Leydet teaches that signal processing circuits are known to include a multiplexer ([0045]),
a voltage divider circuit ([0041] Wheatstone bridges inherently include a voltage divider),
an analog-to-digital converter ([0048]),
a control unit ([0040] microprocessor),
a power management unit ([0049] programmable power supply), and 
a data transmission unit ([0061]).
Jiang and Leydet are involved in the same field of endeavor, namely circuits for processing data. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the circuit of Jiang to include these basic circuit components as is taught by Leydet in order to equip the circuit for those basic signal processing structures required for the usual signal processing. These are very well-known and understood in the signal processing arts for processing data signals into useful information for a user.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Park as is applied above in view of Patel (US 20110003279 A1).
claim 8 the Jiang Park Combination teaches the system of claim 1 substantially as is claimed,
wherein Park further teaches where in the piezoelectric material comprises a zinc oxide nano structure ([0009]),
but is silent with regards to the nano structure being a wall.
However, regarding claim 8 Patel teaches nanotubes and nanowalls are equivalents in the art ([0094]; Figures 4b-c). Jiang and Patel are involved in the same field of endeavor, namely sensing materials. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Jiang Park Combination by having the nanotubes comprise nanowalls since, as is taught by Patel, the two are obvious alternatives in the art as a simple substitution of one known element for another to obtain predictable results. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Park as is applied above in view of Colvin et al. (US 20070191965 A1), hereinafter known as Colvin.
Regarding claim 15 the Jiang Park Combination teaches the system of claim 14 substantially as is claimed,
but is silent with regards to the liner device comprising a moisture-wicking material.
However, regarding claim 15  Colvin teaches a prosthetic socket liner which comprises a moisture-wicking material ([0057]). Jiang and Colvin are . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             05/07/21